Citation Nr: 1000205	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error in a May 2, 
1977, rating decision which the Veteran alleges assigned a 10 
percent evaluation for schizophrenia instead  of the 100 
percent evaluation for schizophrenia which should have been 
assigned, but which, in fact, assigned a 10 percent 
evaluation for gastritis effective July 1, 1976.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1975 through June 
1976.  This matter apparently comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal must be clarified, and the Veteran must 
be accurately advised of the issue on appeal in a corrected 
rating decision and statement or supplemental statement of 
the case.  In particular, the Board notes that, in a 
statement received by the RO in December 2007 and accepted as 
a notice of disagreement, the Veteran requested that the RO 
address claims submitted in March 2007 which the Veteran 
alleged had not been addressed.  

The first claim submitted by the Veteran in March 2007 was 
received by VA on March 14, 2007.  In that statement, the 
Veteran contended that a rating decision issued in May 2001 
which reduced a 10 percent evaluation for gastritis to a 
noncompensable (0 percent) evaluation was clearly and 
unmistakably erroneous.  The record reveals that no 
determination regarding an evaluation for chronic gastritis 
was adjudicated in a May 2001 rating decision.  

Rather, a May 2001 rating decision addressed the evaluation 
of service-connected schizophrenia, and assigned a 100 
percent evaluation, effective in 1997.  The page of that 
rating decision which listed the evaluations assigned for the 
Veteran's service-connected disabilities inaccurately listed 
a noncompensable evaluation for chronic gastritis from July 
1, 1976.  A rating decision for the record printed in May 
2007 administratively noted the correct, 10 percent, 
evaluation for chronic gastritis, from July 1, 1976.  The 
Board acknowledges that the Veteran requested such correction 
in his statement received on March 14, 2007.  However, it 
appears that the correction requested by the Veteran in that 
claim has been granted to the extent possible.  That is, the 
inaccurate listing of evaluations assigned for service-
connected disabilities has been corrected.  The Veteran 
should be asked to clarify whether any issue remains for 
adjudication from that statement received on March 14, 2007.

By a statement received on March 30, 2007, the Veteran 
alleged that he had been granted only a 10 percent evaluation 
for his psychiatric condition since his discharge from 
military service in 1976 and that such decision was clearly 
and unmistakably erroneous because a 100 percent evaluation 
should have been granted.  The Veteran further stated that 
assignment of a 100 percent evaluation from February 21, 
1997, was clearly and unmistakably erroneous.  As discussed 
in a March 2005 Board decision, service connection for 
schizophrenia was denied in a February 1982 Board decision.  
That decision became final.  In February 1997, the Veteran 
submitted a request to reopen any claim for service 
connection for schizophrenia.  The Board's March 21, 2005 
rating decision assigned an effective date of February 20, 
1997 for a grant of service connection for schizophrenia.  
The RO's December 4, 2007 rating decision accurately advised 
the Veteran that the February 20, 1997 effective date 
assigned for the grant of service connection by the Board was 
the correct date for that grant of service connection.

However, after the Veteran submitted a December 2007 
disagreement, the RO issued a May 2008 statement of the case 
(SOC) which advised the Veteran then there was no clear and 
unmistakable error in a rating decision which granted a 10 
percent evaluation for service-connected schizophrenia from 
July 1, 1976 instead of granting a 100 percent evaluation 
from July 1, 1976.  The Veteran has perfected an appeal based 
on that SOC.  The Board is unable to provide appellate review 
based on this SOC, since, as a matter of fact there is no 
grant of a 10 percent evaluation for schizophrenia from July 
1, 1976.  Rather, there is no grant of service connection for 
schizophrenia prior to February 1997.  The Board cannot 
effectively provide appellate review of a claim of CUE when 
the rating decision the Veteran has been advised he is 
appealing was never issued.  

\The Veteran should be advised on remand that no grant of 
service connection is in effect in prior to February 20, 
1997.  Then the Veteran should be offered and opportunity to 
clarify his claim, including whether he is attempting to 
raise a claim of clear and unmistakable error in a rating 
decision or a Board decision.  

After the Veteran is offered an opportunity to clarify the 
issue he is attempting to raise, and accurate statement of 
the case responding to the Veteran's claim and notice of 
disagreement should be issued, if any claim remains 
unadjudicated to the Veteran's satisfaction.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that 
the May 2008 statement of the case issued 
by the RO must be corrected.  The Veteran 
must be notified that, as no 10 percent 
evaluation is in effect for schizophrenia 
from July 1, 1976; VA is unable to 
adjudicate a claim that there was clear 
and unmistakable error in a grant of a 10 
percent evaluation for schizophrenia 
rather than a 100 percent evaluation for 
schizophrenia from July 1, 1976.  The 
Veteran should be offered the opportunity 
to clarify the issue he is attempting to 
raise.  Then, the RO should issue a rating 
decision and an accurate statement of the 
case, if the Veteran submits a notice of 
disagreement with the revised rating 
decision.

2.  When all directed development has been 
conducted and the Veteran has been 
afforded an opportunity to clarify his 
contentions and has been afforded 
procedural due process, readjudicate the 
claim or claims on appeal.  If such action 
does not resolve the appeal, a 
supplemental statement of the case should 
be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


